Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 1 of 7 Pageid#: 3770




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                        )
                                                )    Case No. 1:13CR00036-004
                                                )    Case No. 1:08CR00051-001
                                                )
v.                                              )     OPINION AND ORDER
                                                )
JAMES THOMAS OXENDINE,                          )    By: James P. Jones
                                                )    United States District Judge
                  Defendant.                    )

      Randy Ramseyer, Assistant United States Attorney, Abingdon, Virginia, for
United States; Brooks A. Duncan, Assistant Federal Public Defender, Roanoke,
Virginia, for Defendant.

      The defendant, a federal inmate previously sentenced by this court, has filed

a motion seeking compassionate release from his sentence. The motion is filed

pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits a reduction

in sentence after considering the factors set forth in 18 U.S.C. § 3553(a) and if the

court finds “extraordinary and compelling reasons warrant such a reduction” and the

reduction “is consistent with applicable policy statements issued by the Sentencing

Commission.” The defendant’s motion has been fully briefed and is ripe for

decision.
Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 2 of 7 Pageid#: 3771




                                               I.

         Oxendine was sentenced by this court on November 10, 2014, after pleading

guilty to one count of conspiring to possess with intent to distribute cocaine base and

cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C), and one count of

distribution of cocaine base, in violation of 21 U.S.C. §841(b)(1)(C). He was

determined to have an advisory sentencing guideline range of 151 months to 188

months, based on a total offense level of 29 and a criminal history category of VI.

The court sentenced him to 151 months imprisonment on each count, to run

concurrently. Oxendine was on supervised release from a prior drug conviction in

this court, Case No. 1:08CR00051, when he committed his new drug offenses, so

his supervised release was revoked. He received a consecutive sentence of 36

months for revocation of his supervision, producing a total sentence of 187 months.1

         His present projected release date is August 29, 2028, after he completes his

supervised release violation sentence. Oxendine has been diagnosed with Type II

diabetes since incarcerated, although he has not been compliant with his

medications. Suppl. Mot. Ex. B, Bureau of Prisons Health Servs. Clinical Encounter

2, ECF No. 668-2. Oxendine is incarcerated at FCI Gilmer, in Glenville, West

Virginia. FCI Gilmer has no current coronavirus cases, and six infected inmates



         1
             I will consider that his motion is meant to be referencing the sentences in both
cases.
                                              -2-
Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 3 of 7 Pageid#: 3772




have recovered as of June 11, 2020. Federal Bureau of Prisons, COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last visited June 16, 2020).

      On April 21, 2020, Oxendine requested a furlough from the Bureau of Prisons

(“BOP”) until the danger posed by COVID-19 passes. Oxendine filed his pro se

motion with the court on May 1, 2020, seeking a reduction in his sentence based on

his purported health risks from the ongoing coronavirus pandemic. On May 16,

2020, Oxendine’s newly appointed counsel filed a supplemental motion requesting

a sentence of time served. In its response filed May 26, 2020, the United States

argued that Oxendine had not exhausted his administrative remedies.              The

government also contended that the BOP has adopted adequate policies to protect

inmates and staff from infection. The government noted Oxendine’s underlying

health conditions, but it concluded that Oxendine is not a good candidate for

compassionate release due to his extensive criminal record and his recidivism risk.

Oxendine replied that he had exhausted his administrative remedies, as 30 days had

passed without a response from the Warden, and he reiterated his increased health

risks if he becomes infected.

                                         II.

      The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

                                        -3-
Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 4 of 7 Pageid#: 3773




from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”       18 U.S.C. § 3582(c)(1)(A).              While exhaustion of

administrative remedies is not a jurisdictional issue,2 it is a mandatory condition

under the statute, that when “properly invoked . . . must be enforced.” Hamer v.

Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017).

       Thirty days have now elapsed since Oxendine’s April 21, 2020, request, and

the Warden has not responded. Oxendine’s initial request for furlough did not

mention § 3582, the First Step Act, or compassionate release. His requested remedy

was instead more akin to the one afforded by the CARES Act, which provides BOP

with the sole authority to place an inmate on home confinement.                   However,

Oxendine did not mention the CARES Act either. A similar situation arose in United

States v. Carr, No. 1:13CR34-001, 2020 WL 2847633 (W.D. Va. June 2, 2020). In

Carr, the inmate requested release under the CARES Act while also noting his

medical conditions and how they might be negatively impacted by the coronavirus




       2
          In considering § 3582(c)(2), a separate subsection setting forth another exception
to the rule that a district court may not modify a sentence once imposed, the Fourth Circuit
held that the lack of a prerequisite to a motion for reduction in sentence does not raise a
jurisdictional issue. United States v. May, 855 F.3d 271, 274–75 (4th Cir. 2017) (holding
that “[t]he Supreme Court requires Congress to ‘clearly state[] that a threshold limitation
on a statute’s scope shall count as jurisdictional’ before a court can treat the limitation as
such”) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515 (2006)). I find this reasoning
persuasive as to the sister exception contained in § 3582(c)(1)(A).

                                            -4-
Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 5 of 7 Pageid#: 3774




pandemic. I found that his release request encompassed a request for compassionate

release, even though it only specifically referenced the CARES Act, because the

regulations governing compassionate release do “not provide that a request must

specifically use the words ‘compassionate release’ or ‘early release’ or that it must

reference the applicable statute.” Id. at *3. I find that this reasoning applies to

Oxendine’s initial request from April 21, 2020, even though the government claims

it has no record of a request for compassionate release.

      Oxendine’s request is thus ripe for my consideration. The U.S. Sentencing

Guidelines Manual (“USSG”) advises that a court should consider three issues

before turning to the factors set forth in 18 U.S.C. § 3553(a), to the extent that they

are applicable: (1) whether extraordinary and compelling reasons warrant the

reduction; (2) whether the inmate is a danger to the community, as provided in 18

U.S.C. § 3142(g); and (3) whether such a reduction is consistent with the policy

statement. USSG 1B1.13.

      Oxendine is 43 years old. He completed the eleventh grade but he did not

graduate from high school, although he later obtained his GED. He has worked in

the food industry, as a disc-jockey, and in various local factories when he was not

incarcerated. Oxendine has an extensive criminal history that includes numerous

convictions for drug distribution and possession. Oxendine also has a long substance

abuse history. He started with marijuana and eventually expanded to cocaine and

                                         -5-
Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 6 of 7 Pageid#: 3775




crack cocaine. Oxendine’s Type II diabetes makes him vulnerable to COVID-19,

however he has refused to comply with his treatment regime and consistently fails

to take the medication prescribed to maintain his blood sugar levels. He has served

over half of his 151-month sentence, not including the additional 36 months he must

serve for his supervised release violation.

      The facts supporting his conviction are serious in nature. Oxendine was

involved in a crack cocaine distribution network in the Bristol region. Oxendine was

not a major supplier, but there is evidence that he was a middle-man supplier for

street-level dealers. The parties stipulated that Oxendine was accountable for at least

840 grams of crack cocaine, although the Presentence Investigation Report found

that he was likely accountable at least 1.37 kilograms. Moreover, Oxendine was

previously sentenced for drug dealing in this district, received a reduced sentence,

but returned to dealing drugs shortly after being released.        His demonstrated

recidivism cannot be ignored. Considering these facts and the § 3553(a) factors,

including the need for deterrence and to protect the public, I find that Oxendine is

not qualified for such extraordinary relief.

                                               III.

      For the reasons stated, it is ORDERED that the defendant’s motion, ECF No.

663, and supplemental motion, ECF No. 668, are DENIED.




                                         -6-
Case 1:13-cr-00036-JPJ Document 681 Filed 06/17/20 Page 7 of 7 Pageid#: 3776




                                          ENTER: June 17, 2020

                                          /s/ JAMES P. JONES
                                          United States District Judge




                                    -7-
